Citation Nr: 0629547	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  99-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disorder prior to March 14, 2004, and in excess of 60 
percent thereafter.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware.  

In October 1976, the RO granted service connection for 
osteoarthritis of the lumbar spine with severe 
spondylolisthesis that was assigned a 10 percent disability 
rating.  In July 1985, the rating was increased to 20 
percent.  In October 1998, the RO received the veteran's 
current claim for an increased rating.  The veteran said that 
his service-connected back disorder had worsened.  

In October 2002, the Board ordered further development, and 
the case was sent to the Board's then Evidence Development 
Unit (EDU).  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated that 
approach to development in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The Board remanded this case back to the RO for additional 
development in September 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a further remand is required in this case.  
The veteran's service representative requests this appeal be 
remanded so that the veteran receives proper notice about the 
effective date of his disability ratings, pursuant to Dingess 
and Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.

After the Board's remand in September 2003, the RO, in a 
September 2005 supplemental statement of the case and a 
separate rating decision, increased the veteran's disability 
rating from 20 percent to 60 percent for the period after 
March 15, 2004.  The RO explained that it picked the March 
15, 2004 effective date for the higher rating because it was 
one year prior to the date of the VA examination which 
contained the findings upon which the RO relied for the 
increased rating.  Neither the rating decision nor the cover 
letter issued to the veteran explained what information was 
needed for the veteran to have the VA "back up" the 
assigned effective date for any time period.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision in Dingess and Hartmann, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess and Hartmann, 
supra.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish the 
effective date for the assigned disability evaluations on 
appeal.  Dingess specifically commands that VA "must notify 
the claimant that the effective date of an award of service 
connection and any assigned disability rating(s) will be 
determined based on when VA receives the claim, when the 
evidence that establishes the basis for a disability rating 
that reflects that level of disability was submitted, or on 
the day after the veteran's discharge from service if the 
claim that is the basis for which service connection is 
awarded is submitted within one year after discharge."  
Dingess and Hartmann, supra at 488.  Such notice was not 
provided the veteran in this case.  As the Board cannot 
rectify this deficiency on its own, see Disabled American 
Veterans, supra, this matter must be remanded for further 
development.

Not only is the effective date of disability one of the five 
elements of a claim for benefits as outlined by Dingess, but 
the matter also has particular importance in the instant case 
because the assigned disability rating is increased, 
effective on a March 2004 date, after the lumbar spinal 
regulations were revised.  Thus, in undertaking a de novo 
review of the claim, it is incumbent upon the Board to not 
only consider the level of the veteran's disability, but the 
relative level of disability at different times throughout 
the appeal period.  Thus, the effective date of any rating 
awarded is necessarily part of the veteran's claim.  Because 
the veteran has not been provided with VCAA notice regarding 
the effective date issue, and therefore has not been accorded 
appropriate opportunity to present evidence and argument 
pertaining thereto, Dingess requires that the case be 
remanded so that additional VCAA notice regarding the 
effective date can be accomplished.

To date the VA's letters have advised the veteran of the 
criteria for service connection, and in a general way about 
the criteria for an increased rating ("the evidence must 
show that your service-connected condition has gotten 
worse"), but have failed to include any information about 
the type of evidence necessary to establish an effective date 
for the assigned disability evaluations.  

The veteran's service representative also is seeking a new VA 
examination to consider whether the veteran has ankylosis in 
the spine.  The Board's review of the claims file has not 
discovered any evidence of ankylosis in the four VA 
examinations the veteran underwent since filing this claim 
for an increased rating.  If the veteran has such evidence of 
ankylosis, he should submit such evidence in accordance with 
the instructions the RO will send him, as outlined below.

Accordingly, the case is REMANDED for the following action:

1. The RO must send the veteran a 
corrective VCAA notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, pursuant to Dingess and 
Hartmann v. Nicholson, 19 Vet. App. 473 
(2006).  The notice also should inform the 
veteran to submit copies of any evidence 
in his possession relevant to this appeal.  
This should include information concerning 
ankylosis of the spine if appellant has 
been treated for same.

2.  Thereafter, after ensuring that any 
actions needed to comply with Dingess have 
been completed, the RO should readjudicate 
the veteran's claim of entitlement to a 
rating in excess of 20 percent for a 
lumbar spine disorder prior to March 14, 
2004, and in excess of 60 percent 
thereafter.  If evidence is submitted that 
suggests an additional examination is in 
order, such examination should be 
undertaken.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2005 SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, this case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran, if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



